Citation Nr: 0933268	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  00-15 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
arm injury (a "left arm disability"), claimed as secondary 
to residuals of a left thumb injury.

2.  Entitlement to service connection for a left neck 
disability, claimed as secondary to residuals of a left thumb 
injury.

3.  Entitlement to service connection for a right arm and 
right wrist disability, claimed as secondary to residuals of 
a left thumb injury.


REPRESENTATION

Appellant represented by:	Robert A. Rhea, Attorney at 
Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).

In June 2002, the Veteran appeared at a Travel Board hearing 
in Montgomery, Alabama.  A transcript of the hearing is 
associated with the record.

The Board remanded the case in June 2003.

In August 2004, the Veteran appeared before another Veterans 
Law Judge at a Travel Board hearing held at the RO.  A 
transcript was prepared and associated with the record.

Subsequently, the Board remanded the appeal.  The issues of 
entitlement to service connection for left arm injury 
residuals, right arm and wrist disability, left neck 
disability, low back disability, and pension benefits were 
remanded for issuance of a statement of the case.  The issue 
of entitlement to an increased rating for residuals of a left 
thumb injury was remanded for a VA examination.

Upon issuance of statements of the case in November 2004, the 
Veteran timely perfected his appeal with respect to the 
issues of service connection for left arm injury residuals, 
right arm and wrist disability, left neck disability, low 
back disability, and pension benefits.

While the case was in remand status, the Veteran submitted a 
claim of entitlement to service connection for skin cancer.  
An appeal has been perfected with respect to that issue and 
it is properly before the Board.

The Veteran appeared before a Veterans Law Judge at the RO in 
December 2007.  A transcript of this hearing has been 
associated with the record.

In June 2008 the Board denied service connection for a low 
back disability and skin cancer.  It also denied an increased 
rating for residuals of a left thumb injury and basic 
eligibility for pension benefits.  The issues of entitlement 
to service connection for residuals of a left arm injury, a 
right arm and wrist disability, and a left neck disability 
were remanded for additional development.  Those issues have 
now been returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  Left arm injury residuals that are unrelated to a 
service-connected disability.

2.  A left neck disability is unrelated to a service-
connected disability.

3.  Right arm and wrist disabilities are unrelated to a 
service-connected disability.


CONCLUSIONS OF LAW

1.  Left arm injury residuals are not proximately due to or 
the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2008).

2.  A neck disability is not proximately due to or the result 
of service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).

3.  Right arm and wrist disabilities are not proximately due 
to or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

A July 1999 letter asked the Veteran to identify sources of 
private treatment and complete the appropriate releases so 
that VA could obtain records.

In February 2000 the Veteran was advised of the evidence 
necessary to support a claim for service connection.

A letter sent to the Veteran in July 2001 discussed the VCAA.  
The Veteran was told that VA would make reasonable efforts to 
obtain evidence supportive of his claims.  

In March 2004 the Veteran was asked to identify relevant 
evidence.  The evidence of record was listed and the Veteran 
was told how VA would assist him in obtaining additional 
pertinent evidence.  

A March 2006 letter discussed the manner in which VA 
determines disability ratings and effective dates.

In January 2009 the Veteran was advised of the evidence 
necessary to support a claim of entitlement to service 
connection on a secondary basis.  The evidence of record was 
listed and he was told how VA would assist him.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  The content of the notice provided to the Veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the Veteran received inadequate 
preadjudicatory notice, the record reflects that he was 
provided with a meaningful opportunity during the pendency of 
his appeal such that the preadjudicatory notice error did not 
affect the essential fairness of the adjudication now on 
appeal.

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record, to include records from the 
Social Security Administration.  A VA examination was carried 
out, and the Board finds that it was adequate in that it was 
conducted by a neutral, skilled provider who reviewed the 
record, interviewed the Veteran, and performed a physical 
examination prior to providing his opinions.  The Veteran has 
not identified any additional evidence or information which 
could be obtained to substantiate the claims.  The Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

Initially, the Board observes that the evidence does not 
support a finding that the Veteran engaged in combat.  Thus, 
he is not entitled to application of the combat provisions of 
38 U.S.C.A. § 1154(b) (West 2002).

The Veteran's service treatment records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to 
disease or injury of the left arm, left neck, right arm, or 
right wrist.  In February 1968, the Veteran sought treatment 
for pain in his left thumb.  At that time, he reported that 
one year previously, he had caught his left thumb in a winch, 
which caused pain and swelling for a period of three weeks.  
On discharge examination in May 1968, his upper extremities 
and spine were clinically normal.  No entries were made in 
the section for a summary of defects and diagnoses, and the 
Veteran was found to be qualified for release from active 
duty.  

A November 1983 treatment record from South Pittsburgh 
Municipal Hospital indicate the Veteran's report of sudden 
pain in his left shoulder with overhead lifting.  The 
assessment was bicipital tendonitis of the left shoulder.

A January 1993 report by The Crossroads reflects the 
Veteran's report of partial paralysis of the left arm due to 
a war injury.  He also reported some pain in his right hand 
after he struck an object with a closed fist.  

An April 1994 report by R.B.M., M.D. indicate that the 
Veteran's left hand grip strength was diminished, at 4/5, 
compared to the right.  Dr. M. noted that range of motion of 
the joints of the left upper extremity was otherwise within 
normal limits.  

A VA treatment record dated in May 1995 reflects the 
Veteran's complaint of numbness in the left arm of 
approximately six months' duration.  X-rays of the Veteran's 
cervical spine revealed degenerative bone and joint disease.  
An additional May 1995 record indicates complaints of 
radicular pain down the left arm.  At that time, deep tendon 
reflexes were not symmetric.

A September 1995 private consultation report indicates that 
the Veteran had no apparent pain on upper extremity range of 
motion.  EMG nerve conduction studies were consistent with 
bilateral median nerve compression at the wrist.  

A November 1997 VA consultation report indicates that the 
Veteran continued to have left upper extremity weakness and 
numbness.  

A March 1999 disability determination by the Social Security 
Administration indicates that the Veteran was awarded 
disability benefits based on chronic back pain and carpal 
tunnel syndrome.  

A May 1999 VA treatment record notes a seven or eight year 
history of left arm numbness, status post carpal tunnel 
release.  

Chronic neck pain was reported in August 1999.  The provider 
noted that an MRI revealed multi-level spinal stenosis.  

In a July 2000 letter, a private physician indicated that the 
Veteran was a patient in his chronic pain clinic, and that he 
suffered from neck and left upper extremity pain.  He noted 
that the Veteran's cervical spinal stenosis accounted for 
most of his neck and left upper extremity pain symptoms, but 
that the Veteran also had carpal tunnel syndrome from a work-
related injury suffered in service.  

A July 2000 VA treatment record reflects the Veteran's report 
of a four year history of back and neck pain.  

At a June 2002 hearing, the Veteran described the injury to 
his left thumb in service.  He stated that he had been 
diagnosed with carpel tunnel syndrome.   

On VA examination in February 2003, the Veteran's history was 
reviewed.  The Veteran reported that, subsequent to his 1967 
injury, he experienced multiple injuries to the left arm and 
hand.  The examiner noted that the Veteran had experienced 
injuries to the neck and left upper extremity at work in 
1983.  The examiner also noted that the Veteran developed 
carpal tunnel syndrome seven years previously which caused 
numbness and tingling in his hand and fingers, and that he 
underwent carpal tunnel release in 1995.  On physical 
examination, the Veteran had decreased grip strength in his 
left hand compared to his right.  X-rays revealed intact 
osseous structures with some degenerative changes at the 
first metacarpophalangeal joint.  The soft tissues were 
unremarkable.  The impression was left thumb 
metacarpophalangeal pain, early degenerative arthritis of the 
metacarpophalangeal joint of the left thumb, status post 
repair of the left thumb ulnar collateral ligament in 1968.  
The examiner concluded that the ulnar collateral ligament 
injury had no relation to the Veteran's carpal tunnel 
syndrome, noting that such was related to his post-service 
employment.  

In January 2004 the Veteran complained to his VA provider of 
a painful right wrist.  A ganglion cyst was assessed.

An April 2004 report by G.S.B., M.D. indicates that the 
Veteran had a ganglion on his right wrist which caused some 
pain.  

A VA treatment record dated in April 2005 indicates the 
Veteran's complaint of pain in his left shoulder and neck, 
which he reported had been ongoing for years.  

An additional VA examination was carried out in November 
2008.  The Veteran's history was reviewed.  The examiner 
noted that the Veteran had undergone surgery for ulnar 
collateral ligament repair of the left thumb.  The Veteran 
stated that he did well thereafter for about 20 years except 
that he did not regain full range of motion of the left 
thumb.  He related that he noticed the onset of pain and 
numbness in the hand and arm in 1995, and that carpal tunnel 
release was performed in 1996.  The Veteran reported that he 
noticed pain in the left side of his neck in the 1990s, and 
that since then, he had experienced pain in the left side of 
his neck and upper shoulder area.  The examiner noted that X-
rays revealed degenerative joint disease with thinning of the 
discs.  The Veteran reported that in 2000, he fell and broke 
his clavicle.  With respect to the Veteran's right hand, the 
examiner noted that mild carpal tunnel syndrome was diagnosed 
in 1996 but was not symptomatic.  The Veteran related that he 
had noticed some thickening in the long finger ray, which the 
examiner indicated was an early Dupuytren's contracture.  The 
examiner also noted that records reflected the appearance of 
a volar ganglion in the right wrist.  

On physical examination, lateral flexion and rotation were 
limited.  Neurologic examination in the upper extremities was 
within normal limits.  Sensation was intact.  There was an 
old, displaced, overriding fracture of the middle third of 
the left clavicle which was solidly healed.  Grip strength 
and sensation of the left hand were good.  There was a mild 
but definite Dupuytren's contracture involving the ring ray 
palmar fascia, with minimal lack of full extension.  
Sensation was good.  Left percussion over the median nerve 
gave a minimal degree of paresthesia type pain extending up 
the forearm, but there was no positive Phalen's test on the 
left.  Examination of the right had revealed no evidence of a 
volar ganglion.  There was a very early Dupuytren's 
contracture involving the middle finger, without restriction 
of extension.  Tinel's sign and Phalen's test were negative.  
The pertinent diagnoses were degenerative joint disease of 
the cervical spine, carpal tunnel syndrome of the left wrist 
status post surgical release, and bilateral Dupuytren's 
contractures.  The examiner pointed out that none of the 
diagnoses appeared in the Veteran's brief service record.  He 
opined that it was very unlikely that any of the diagnoses 
had any causal relationship or connection to the Veteran's 
left thumb injury.  He stated that there was nothing in the 
Veteran's history, in the service records, or in the medical 
literature that would allow a causal connection on the 
disparate problems.  He concluded that it was extremely 
unlikely that they were connected in any way.

Analysis

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added, which 
states:  
  
(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, 
VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of 
the nonservice-connected disease or injury.  
The rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Having carefully reviewed the record, the Board has 
determined that service connection is not warranted for a 
left arm disability, left neck disability, or right arm and 
wrist disabilities.  For purposes of establishing secondary 
service connection, there is post-service medical evidence of 
left carpal tunnel syndrome, a cervical spine disability, and 
bilateral Dupuytren's contractures.  The veteran contends 
that these claimed disabilities are related to his service-
connected left thumb injury residuals.  

The Board acknowledges that a July 2000 letter from a private 
physician notes the veteran's report of carpal tunnel 
syndrome from a work injury in service.  However, evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("in order 
for any testimony to be probative of any fact, the witness 
must be competent to testify as to the facts under 
consideration"); LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Despite his contentions, the Veteran has not 
otherwise produced or identified evidence showing that his 
service-connected left thumb disability either caused or 
aggravated the claimed left arm, left neck, or right hand and 
wrist disabilities.  On the other hand, the November 2008 VA 
examiner, following a comprehensive examination, concluded 
that it was very unlikely that any of the diagnoses had any 
causal relationship or connection to the veteran's left thumb 
injury.  He supported his conclusion by pointing out that 
there was nothing in the veteran's history, in the service 
records, or in the medical literature that would allow a 
causal connection on the disparate problems.  In essence, the 
VA examiner provided a reasoned opinion, based on complete 
review of the record, interview, and examination.  In 
assigning high probative value to this opinion, the Board 
notes that the examiner had the claims file for review, 
specifically discussed findings in the claims file, obtained 
a reported history from the Veteran, and conducted a complete 
examination.  There is no indication that the VA examiner was 
not fully aware of the Veteran's past medical history or that 
he misstated any relevant fact.  Therefore, the Board finds 
the VA examiner's opinion to be of great probative value.  
Absent competent evidence showing that the claimed 
disabilities are related to the Veteran's left thumb 
disability, service connection must be denied.

The Board has considered the Veteran's statements concerning 
the etiology of these claimed disabilities.  The Veteran is 
certainly competent to report the onset of symptoms and the 
circumstances surrounding such.  However, the Board finds 
that the Veteran is not competent to state whether these 
claimed disabilities are related either to service or to his 
service-connected left knee disability.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a Veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
The Board finds that the etiology of the claimed disabilities 
is far too complex a medical question to lend itself to the 
opinion of a layperson.

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection for a 
left arm disability, a left neck disability, and right arm 
and right wrist disabilities, and there is no doubt to be 
resolved.

ORDER

Entitlement to service connection for residuals of a left arm 
injury is denied.

Entitlement to service connection for a left neck disability 
is denied.

Entitlement to service connection for a right arm and right 
wrist disability is denied.





________________________________                   
__________________________
            RONALD W. SCHOLZ		            JOHN J. 
CROWLEY 
                 Veterans Law Judge 			  Veterans 
Law Judge
            Board of Veterans' Appeals		        Board of 
Veterans' Appeals




_________________________________
MARK W. GREENSTREET 
Veterans Law Judge
Board of Veterans' Appeals





 Department of Veterans Affairs


